NIX, Judge.
This is an original proceedings for Post-Conviction Appeal filed by the petitioner, Willie Lee Turner, alleging he, was denied an appeal by the District Court of Washita County; and further, that he was coerced into entering a plea of guilty.
This Court, on November 10, 1965, ordered that the District Court of Washita County conduct an Evidentiary Hearing; make findings of fact, and return same along with the transcript of said hearing. This was done, and received in our Court on January 14, 1966.
From this record now before the Court, it is clear that petitioner’s allegations are unfounded, and we will not recite the record here.
Where the record affirmatively shows that an accused knew and understood his right to counsel and competently and intelligently waived this right and entered a plea of guilty,- with full knowledge of the consequences of such pica, the requirements of the Fourteenth Amendment of the Constitution of the United States making obligatory the provisions of the Sixth Amendment of the Constitution of the United States upon the states, have been fully complied, with, and application for habeas corpus will be denied.
BUSSEY, P. J., and BRETT, J., concur.